Suit to quiet title, involving the location of a boundary under facts similar to those presented in Hoy Kesler v. Ellis
(No. 5164), ante, p. 740, 278 P. 366, just decided.
The action was commenced September 4, 1926, and was tried upon pleadings similarly framed to those in the case referred to. From a decree quieting title in defendants, plaintiff appeals. The case does not involve an express agreement as to disputed boundary line, defendants relying solely upon long acquiescence in the location of a division fence, adverse possession, payment of taxes on the property described in their conveyances, cultivation and improvement of the area in controversy up to the fence and reliance thereon by the parties as the true boundary line.
The present boundary, as indicated by the division fence, has been in position since the year 1916, and a portion thereof since the year 1909. Under the rule approved in Hoy Kesler v.Ellis, supra, the judgment must be affirmed.
Judgment affirmed, with costs to respondents.
Budge, C.J., Givens and Wm. E. Lee, JJ., and Baker, D.J., concur. *Page 747